UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52362 Worldwide Strategies Incorporated (Exact name of registrant as specified in its charter) Nevada 41-0946897 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 3801 East Florida Avenue, Suite 400, Denver, Colorado (Address of principal executive offices) (Zip Code) (303) 991-5887 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o (not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ýNo o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of December 14, 2012 – 17,990,234 shares of common stock EXPLANATORY NOTE This Amendment No. 1 to our Quarterly Report on Form 10-Q for the fiscal quarter ended October 31, 2012 (the “Form 10-Q”), as filed with the Securities and Exchange Commission on December 21, 2012, is to furnish Exhibit 101 to the Form 10-Q formatted in eXtensible Business Reporting Language (“XBRL”). No other changes have been made to the Form 10-Q other than the furnishing of the exhibit described above.This Amendment No. 1 does not reflect subsequent events occurring after the original filing date of the Form 10-Q or modify or update in any way disclosures made in the Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the Interactive Data Files in Exhibit 101 hereto are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 1 Part II.OTHER INFORMATION Item 6.Exhibits Regulation S-K Number Exhibit Share Exchange Agreement by and between Worldwide Strategies Incorporated, Centric Rx, Inc., Jim Crelia, Jeff Crelia, J.Jireh, Inc. and Canada Pharmacy Express, Ltd.dated as of June 28, 2007 (1) Amended and Restated Articles of Incorporation (2) Amended Bylaws (2) Articles of Exchange Pursuant to NRS 92A.200 effective July 31, 2007 (3) Certificate of Change Pursuant to NRS 78.209 effective July 31, 2007 (3) Certificate of Designation Pursuant to NRS 78.1955 effective December 8, 2008 (4) Amendment to Certificate of Designation Pursuant to NRS 78.1955 effective December 15, 2008 (5) 2005 Stock Plan (2) Employment Agreement with James P.R. Samuels dated October 12, 2007 (6) Rule 13a-14(a) Certification of James P.R. Samuels Rule 13a-14(a) Certification of Thomas E. McCabe Certification of James P.R. Samuels Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act Of 2002 Certification of Thomas E. McCabe Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act Of 2002 Interactive Data File (1) Filed as an exhibit to the Current Report on Form 8-K dated June 28, 2007, filed July 2, 2007. (2) Filed as an exhibit to the initial filing of the registration statement on Form SB-2, File No. 333-129398, on November 2, 2005. (3) Filed as an exhibit to the Current Report on Form 8-K dated July 31, 2007, filed August 6, 2007. (4) Filed as an exhibit to the Current Report on Form 8-K dated December 8, 2008, filed December 10, 2008. (5) Filed as an exhibit to the Current Report on Form 8-K dated December 15, 2008, filed December 17, 2008. (6) Filed as an exhibit to the Annual Report on Form 10-KSB, File No. 000-52362, on November 2, 2007. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. WORLDWIDE STRATEGIES INCORPORATED Date:January 2, 2013 By: /s/ James P.R. Samuels James P.R. Samuels Chief Executive Officer (Principal Executive Officer) Date:January 2, 2013 By: /s/ Thomas E. McCabe Thomas E. McCabe Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) 3
